DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 10/28/2022, wherein it is a continuation of 15/215430, which is a continuation of 14/609080, which is a continuation of 14/253697, which is a CIP of 13/874448, 13/874441, 13/874434, 13/874423, and has provisional applications 61/883869 and 61/900700.  Claims 21-25, 27-35, 37-45, 47-51 are pending, wherein claims 21, 23, 27, 31, 33, 37, 41, 43, 47 are amended, claims 26, 36, and 46 are canceled, and claim 51 added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 13/874448, 13/874441, 13/874434, 13/874423 and the provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed applications do not support independent claims 21, 31, and 41’s following limitations: “causing display of the nodes of the monitoring tree, wherein for the particular parent level having the first parent node and the second parent node in the monitoring tree, the first parent node and the second parent node of the particular parent level are presented in a sorted order based on the first count of child nodes and the second count of child nodes associated with the particular performance state”  Thus, the priority of the relevant limitations are treated as based on application 14/253697 dated 4/15/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-25, 27-35, 37-45, 47-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.9185007B2.
Table has been created below to compare the claim 21 of the instant application and claim 1 of the ‘007 patent side by side:
Instant Application
‘007 Patent
21. A computer-implemented method for representing entities of a hierarchical computing environment in 








a monitoring tree, with nodes of the monitoring tree representing at least a subset of entities in the hierarchical computing environment and edges of the monitoring tree representing parent-child relationships between the entities, the method comprising: 












for a first parent node, in a particular parent level of the monitoring tree, having a first plurality of child nodes in the nodes of the monitoring tree, identifying a first count of child nodes of the first plurality of child nodes associated with the first parent node that correspond with a particular performance state of the plurality of performance states 


for a second parent node, in the particular parent level of the monitoring tree, having a second plurality of child nodes in the nodes of the monitoring tree, identifying a second count of child nodes of the second plurality of child nodes associated with the second parent node that correspond with the particular performance state of the plurality of performance states;

associating, with the parent node, a count of child nodes that are associated with a predetermined performance state, wherein the count is based on maintaining an array associated with the node; and 









































causing display of the nodes of the monitoring tree, 














wherein for the particular parent level having the first parent node and the second parent node in the monitoring tree, the first parent node and the second parent node of the particular parent level are presented in a sorted order based on the first count of child nodes and the second count of child nodes associated with the particular performance state.
1. A computer-implemented method for displaying performance data for a computing environment, the method comprising:




determining values for a performance metric for a plurality of entities that comprise the computing environment; and
displaying the computing environment as a tree comprising nodes representing the plurality of entities and edges representing parent-child relationships between the plurality of entities;

wherein while displaying each leaf node in the tree, the method comprises:

comparing the values of the performance metric against one or more state-specific threshold values to determine the performance states for the leaf node; and

displaying the leaf node as a shape comprising an indicator for a performance state associated with the leaf node;

wherein while displaying each parent node in the tree, the method comprises:





determining counts of each of one or more performance states associated with every leaf nodes under the parent node;





































displaying the parent node as an outer ring and an inner circular shape surrounded by the outer ring, wherein the outer ring comprises visually distinct sections associated with each of the one or more ring performance states, wherein the visually distinct sections are sized proportionately with the determined counts for each of the associated performance states; and

displaying an identifier for a type of entity that is represented by the parent node, and an indicator of the performance state of the parent node within the inner circular shape, wherein the performance state is determined based on a worst performance state of any child node under the parent node; and

wherein while displaying a set of child nodes for each parent node, the method comprises:

determining a performance state for each child node in the set based on a value of the performance metric for an entity associated with the child node, wherein a set of possible performance states vary in severity;

wherein if a child node in the set has descendants in the tree, the performance state for the child node includes counts of performance states for the descendants of the child node, and

determining a sorted order for the set of child nodes based on counts of descendants of the child nodes having a most-severe performance state; and
displaying the set of child nodes in the sorted order.


Although the claims at issue are not identical, they are not patentably distinct from each other because ‘007 patent’s claimed invention renders obvious each and every element of claim 1 of the instant application.  In particular, while present application claims monitoring tree in a hierarchical computing environment with parent nodes displayed in a sorted order based on child nodes, the ‘007 teaches displaying the computing environment as a tree with nodes and edges representing parent-child relationship of the nodes in the computing environment where child nodes in a sorted order based on descendants of the child nodes, therefore, it would be obvious to a person of ordinary skill in the art to recognize that the instant application and the ‘007 patent’s claim limitations are functionally the same because they are both referring to hierarchical computing environments displayed where parent level display merely referring to the level using different terms and doing so can improve differentiating different parent nodes  In addition, while the present application claims plurality of child nodes and 2 parent nodes, the ‘007 teaches determining count of arbitrary number of child nodes associated with a particular state, and teaches the parent level is sorted based on the count.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that the 007 patent claim limitation includes where there are plurality of child nodes, and sorting of parent nodes obviously includes plurality of parent nodes.  

In addition, claims 22-25, 27-30 contain similar limitations to those of independent claim 1 of ‘007 patent not claimed in the independent claim 21 of instant application and the dependent claims 2-6 of the ‘007 patent.

Claims 31-35, 37-45, 47-50 are the product and system claims of claims 21-25, 27-30 respectively and are similarly rendered obvious by the respective product and system claims of ‘007 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 23-25, 28-29, 31, 33-35, 38-39, 41, 43-45 and 48-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPUB 2012/0036484) in view of Wong et al. (US PGPUB 2013/0300747), in view of Freimuth et al. (US PGPUB 2011/0225277).

As for claim 21, Zhang teaches a computer-implemented method for representing entities of a hierarchical computing environment in a monitoring tree, with nodes of the monitoring tree representing at least a subset of entities in the hierarchical computing environment and edges of the monitoring tree representing parent-child relationships between the entities (Fig. 1A, hierarchy 104 organized as a tree having parent-child relationship between nodes.  See also paragraphs 23-24 for exemplary information displayed with each node), the method comprising: 
for a first parent node, in a particular parent level of the monitoring tree, having a first plurality of child nodes in the nodes of the monitoring tree, identifying a first count of child nodes of the plurality of child nodes associated with the first parent node that correspond with a particular performance state of a plurality of performance states (Fig. 1A – item 108, and paragraph 24, “…for each hierarchy node in hierarchy graph 104, …an information box 108…to view the read-only information, like the health status of the node…the information box further illustrates that errors have been reported by 4 of the 5 child nodes, 0 of the nodes have reported warnings, and the 1 node is operating normally”.  In light of the Specification, “maintaining an array associated with the node” is understood as keeping a count of the number of child nodes associated with a predetermined performance state.  (See, Specification paragraph 82).  Here, the exemplary box 108 teaches for each respective performance state, a count of the number of child nodes having the performance state is maintained.  There is clearly plurality of parent nodes, each parent level node can contain plurality of child nodes and a count of child nodes with associated performance states.); and 
for a second parent node, in a particular parent level of the monitoring tree, having a second plurality of child nodes in the nodes of the monitoring tree, identifying a second count of child nodes of the plurality of child nodes associated with the first parent node that correspond with a particular performance state of a plurality of performance states (Fig. 1A – item 108, and paragraph 24, “…for each hierarchy node in hierarchy graph 104, …an information box 108…to view the read-only information, like the health status of the node…the information box further illustrates that errors have been reported by 4 of the 5 child nodes, 0 of the nodes have reported warnings, and the 1 node is operating normally”.  In light of the Specification, “maintaining an array associated with the node” is understood as keeping a count of the number of child nodes associated with a predetermined performance state.  (See, Specification paragraph 82).  Here, the exemplary box 108 teaches for each respective performance state, a count of the number of child nodes having the performance state is maintained.  There is clearly plurality of parent nodes, each parent level node can contain plurality of child nodes and a count of child nodes with associated performance states.);causing display of the nodes of the monitoring tree, wherein for a particular parent level having a plurality of parent nodes in the monitoring tree, the plurality of parent nodes of the particular parent level are presented in an order (paragraph 23 and 55 and Fig. 1B – P01, P02, P03, P05 displayed in order of names, “…different icon and background color maybe used to indicate the health status of the node…” and “…displaying aggregated health information…”  Thus, the aggregated child nodes health can be displayed, which includes counting of child nodes corresponding to different performance states.  See, Fig. 1A – item 108) , wherein the subset of the nodes comprises the leaf nodes, the parent nodes and the child nodes (Fig. 1A – items CAS node, P01-P12 and S02-S03 are respective parent/children.  Leaf nodes are understood as the lowest level child node, and not separate and distinct from child nodes (See specification, e.g., paragraph 60)).  

While Zhang clearly generate the proactive monitoring tree based on the determined performance states for the tree to exist with real time state of the environment depicted and is displayed in a sorted order.  Examiner note Zhang does not specifically state the sorted order is based on the count of child nodes associated with a predetermined performance state.
However, Wong teaches a known method of information visualization hierarchical computing environments including display of the nodes wherein the particular parent level having the first parent node and the second node in the monitoring tree [each column corresponds to a particular parent level] are presented in a sorted order based on the predetermined performance state of it child nodes associated with the predetermined performance state (paragraph 28, “…each group of aggregated objects includes a count that indicates the number of objects included in the group…objects aggregated into groups according to their status wherein each group are sorted based on severity…” and paragraph 30, “the objects within a column are sorted by the health status such that the most unhealthy objects are at the top of the column…”,  Fig. 4A-C teaches each parent node at a specific level is sorted based on its performance state, and paragraph 37, “…data store objects…has a poor health status and ….contributing the poor health status of object 431…” in view of paragraph 23, “object types …represent parent objects are positioned to the left of their children object types…” teaches the parent node’s status is based on the child node performance states. ).  This known technique is applicable to the system of Zhang as they both share characteristics and capabilities, namely, they are directed to computer based visualization utilizing hierarchical information display of data sets.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Wong would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Wong to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hierarchical visualization features into similar systems.  Further, nodes of parent level presented in a sorted order based on the count of child nodes associated with the predetermined performance state to Zhang with parent nodes displayed in a sorted order in a hierarchical display tree with parent/child/leaf nodes accordingly, would have been recognized by those of ordinary skill in the art as resulting in improving the navigability of the display environment (Wong, Abstract).

While Wong teaches sorting of parent node order of display based on the parent node’s health status where it is based on the health status of the respective child nodes, Wong does not explicitly a specific formula for deriving the health status of the parents.  
However, Freimuth teaches a known method of determining the health status of computational nodes in a hierarchical computational environment, including sorting the parent nodes [servers] in a sorted order based on the first count of child nodes [cpus] and the second count of child nodes [cpus] associated with the particular performance state [available] (paragraph 53, “…creates a sorted list of for unused servers based on the number of their available CPUs, starting from the highest to the lowest number of available CPUs…sorted from the server with the highest number of available CPUs to the lowest number of available CPUs”).  This known technique is applicable to the system of Zhang and Wong as they both share characteristics and capabilities, namely, they are directed to hierarchical computational environment’s node health determination where parent node health status is based on the children nodes.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Freimuth would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Freimuth to the teachings of Zhang and Wong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hierarchical visualization features into similar systems.  Further, incorporating sorting of parent nodes health status where the parent nodes health status is determined based on count of child nodes corresponding to a specific state to Zhang and Wong with sorting parent nodes displayed based on parent nodes health status determined based on health status of the children nodes in a hierarchical display tree accordingly, would have been recognized by those of ordinary skill in the art as resulting in improving ability to identify parent nodes with specific performance/health states in a computational environment  (Freimuth, paragraph 53).

As for claim 23, Zhang also teaches wherein the predetermined performance state is an extremum performance state selected from a set of performance states (paragraph 25, states includes “error”, “warning”, and “normal”).

As for claim 24, Zhang teaches causing display of visual indicators that are indicative of performance states assigned to the nodes (paragraph 23 in view of paragraph 55.  Each node have a visual indicator using background color to indicate the health status of the node.  Health status can be aggregated health status including child nodes).

As for claim 25, Zhang teaches causing display of visual indicators that are indicative of performance states assigned to the nodes (paragraphs 23 and 55). 
Wong teaches the visual indicators are further indicative of associated counts of the performance states of the child nodes (paragraphs 28-30, “…aggregated objects includes a count that indicates the number of objects…” and state of child/parent objects depends on counts of descendant object’s states).

As for claim 28, Wong also teaches the entities include one or more of. a virtual machine; a host system that executes one or more virtual machines; a cluster comprising one or more host systems; or a virtual center comprising one or more clusters (paragraph 3, “…virtual centers…datacenters…host computers, virtual machines…”).

As for claim 29, Wong also teaches for each node in the nodes of the monitoring tree, assigning a performance state to the node based on a value of a performance metric associated with an entity represented by the node, wherein the performance metric is based on one or more of: central-processing unit (CPU) utilization; memory utilization; disk utilization; network utilization; or power consumption (paragraph 29, “…corresponds to computing resources available or used by the object…utilization, performance…”; paragraph 19, resource includes memory, processor disk, network, etc.).

As for claims 31, 33-35, 38-39, 41, 43-45, 48-49, they contain similar limitations as claim 21, 23-25 and 28-29 above respective.  Thus, they are rejected under the same rationales.

As for claim 51, Wong teaches the first parent node is presented to the left of the second parent node based on the first parent node having a different health condition than the second parent node based on child health conditions (Figs  4a-c. Examiner note while the prior art teaches displaying of parent node with worse health condition above the second parent node, it is an arbitrary design decision to represent it up/down or left/right, with no functional difference.).  
Freimuth also teaches first parent node is presented before the second parent node based on the first parent node having the first count of child nodes being greater than the second count of child nodes corresponding with the second parent node (paragraph 53).

Claim 22, 30, 32, 40, 42, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wong, and Freimuth, further in view of Dyer et al. (US PAT 6725235).

As for claim 22, Zhang, Wong, and Freimuth do not explicitly disclose wherein the assigning of the performance state to the node based on a worst performance state of the child nodes of the node.
However, Dyer teaches for each node in the nodes of the monitoring tree, assigning a performance state to the parent node based on a worst performance state of the child nodes of the corresponding parent node (col. 4, lines 40-45.  “the root would reflect the status or state of its worst condition leaf within the hierarchy”; col. 8, lines 5-7, “…the power 72 subassembly block becomes critical, since this is the worst state of any of its children…”).
It is obvious to a person of ordinary skill in the art prior to the effective filing date of the Application to incorporate Dyer’s teaching of a performance state of a node is based on a worst performance state of the child nodes of the node to Zhang, Wong, and Freimuth because they are directed to hierarchical computer display of computational environments and because doing so improves the dynamical representation of hierarchically organized systems (Dyer, col. 1, line 64-col. line 11 and 21-37).
 
As for claim 30, Dyer also teaches for each node in the nodes of the monitoring tree, assigning a performance state to the node based on a comparison of a value of a performance metric associated with an entity represented by the node with one or more threshold values (col. 6, lines 21-34, “…if any sub-component’s value exceeds user defined alarm limits, it’s state will change to reflect the problem condition, and that state will automatically propagate up to the parent composite element…”) 

As for claims 32, 40 and 42, 50, they contain similar limitations as claim 22, 30 above.  Thus, they are rejected under the same rationales.

Claim 27, 37, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wong, and Freimuth, further in view of Wong et al. (US PGPUB 2012/0216135) (hereafter as “Wong II”).

As for claim 27, Zhang, Wong, and Freimuth do not explicitly teach displaying parent and child nodes using different shapes.
However, Wong II teaches causing the display of the nodes includes displaying the parent nodes as a first shape and displaying leaf nodes of the nodes as a second shape that is different from the first shape (Fig. 2, parent node (Host) having different shape from the leaf nodes (VMs) in view of paragraph 34).
It is obvious to a person of ordinary skill in the art prior to the effective filing date of the Application to incorporate Wong II’s teaching of different shapes used to depict the parent and children nodes to Zhang, Wong, and Freimuth with parent and child nodes because they are directed to hierarchical computer display of computational environments and because doing so help the user to quickly differentiate the level of hierarchy to quickly identify the level at which issues have occurred.
 
As for claims 37 and 47, they contain similar limitations as claim 27 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 31, and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Comments
Examiner and applicant representative discussed potential amendment to move prosecution forward, however, Applicant declined to take the proposal at this time.  Examiner urge applicant to reach out to examiner after receiving the OA and reconsider the proposed amendment reproduced below for convenience:

Claim 21. (Currently Amended) A computer-implemented method for representing entities of a hierarchical computing environment in a monitoring tree, with nodes of the monitoring tree representing at least a subset of entities in the hierarchical computing environment and edges of the monitoring tree representing parent-child relationships between the entities, the method comprising: 
for a first parent node, in a particular parent level of the monitoring tree, having a first plurality of child nodes in the nodes of the monitoring tree, identifying, a first count of child nodes of the first plurality of child nodes associated with the first parent node that correspond with a particular performance state of a plurality of performance states; 
for a second parent node, in the particular parent level of the monitoring tree, having a second plurality of child nodes in the nodes of the monitoring tree, identifying a second count of child nodes of the second plurality of child nodes associated with the second parent node that correspond with the particular performance state of the plurality of performance states; and 
, wherein the displaying further include display of the each parent node as an outer ring and an inner circular shape surrounded by the outer ring, wherein the outer ring comprises visually distinct sections associated with each of the one or more performance states of the child nodes, wherein the visually distinct sections are sized proportionately based on the count of child nodes associated with each of  the one or more performance state, wherein the inner circular shape comprises an indicator of the performance state of the parent node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199